El Juez Asociado Sr. Wole,
emitió la opinión del Tribunal.
Los razonamientos que acaban de exponerse en la opinión de este tribunal en el caso No. 123, seguido entre las mismas partes, son aplicables a este caso. Además aparece en este recurso que la finca fué adquirida para el pago de una deuda, lo cual bace que el caso quede precisamente comprendido en la excepción especificada en la Ley Orgánica.
Por estas razones debe revocarse la nota del registrador.

Revocada.

Jueces concurrentes: Sres. Presidente Pleinández y Aso-ciados MacLeary, del Toro y Aldrey.